NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                          January 22, 2015

      Enrique Villa                                 Hon. Ashley J. Pall
      919 Woodworth St.                             Attorney at Law
      Cuero, TX 77954                               108-A N. Main
                                                    Victoria, TX 77901
                                                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00668-CV
      Tr.Ct.No. 10-08-21,636
      Style:    Enrique Villa v. Elizabeth Ortiz Villa


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 267th District Court (DELIVERED VIA E-MAIL)
           Tabeth Gardner, De Witt County District Clerk (DELIVERED VIA E-MAIL)